MacIntyre, J.
The former judgment of this court in this case, affirming the judgment of the trial court (58 Ga. App. 515, 199 S. E. 236), was reversed by the Supreme Court on certiorari, 187 Ga. 756 (2 S. E. 2d, 77). That judgment is now made the judgment of this court, and our former judgment is hereby vacated. Under the decision of the Supreme Court, the judge of the superior court erred in directing the verdict in favor of the caveator and against the judgment of the court of ordinary awarding twelve months’ support to three minor children of a mother by a former deceased husband, said mother dying and leaving said children and also a minor child by a living second husband.

Judgment reversed.


Broyles, O. J., and Guerry, J., concur.